Exhibit 10.3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

THIS AMENDMENT #1 TO THE MANUFACTURING AND SUPPLY AGREEMENT (this “Amendment”)
is made as of SEPTEMBER 1, 2015 by and among NOVA BIOMEDICAL CORPORATION and
CERUS CORPORATION. Each of the foregoing are parties to that certain
MANUFACTURING AND SUPPLY AGREEMENT, dated as of SEPTEMBER 24, 2008, and as
amended (the “Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth therefor in the Agreement.

RECITALS

WHEREAS, the parties desire to amend the Agreement as provided in this
Amendment; and

WHEREAS, this Amendment is an amendment of the Agreement pursuant to and within
the scope of Section 21.3 of the Agreement.

AMENDMENT

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

1. Section 2.2 b. of the Agreement is hereby amended in its entirety to read as
follows:

b. NOVA agrees to inventory long lead-time items, as mutually agreed, at NOVA’s
expense if requested by Cerus in writing. NOVA will purchase long lead-time
items after receipt of an approved Cerus Purchase Order that includes the
expected shipment date of the Product for which the long lead-items are being
purchased. In the event of a Cerus delay of the foregoing expected shipment
date, NOVA will invoice against the Purchase Order on that predetermined
expected shipment date and such long lead-items will be Cerus owned inventory
items. At the end of each calendar quarter, if applicable, NOVA shall issue
Cerus pro rata credits for the foregoing Cerus owned inventory items that are
used in the Products invoiced during the period.

NOVA will store all Cerus inventory in a suitable location to prevent damage or
deterioration. Cerus shall bear all costs related to [ * ]. Within [ * ] of the
end of each calendar quarter, NOVA will provide Cerus a report of all Cerus
owned inventory at NOVA or any of NOVA’s suppliers including all inventory for
parts and for manufacturing of the Product.

2. Section 5.2 a. of the Agreement is hereby amended in its entirety to read as
follows:

 

Page 1 of 8



--------------------------------------------------------------------------------

a. Cerus will provide NOVA with a firm Purchase Order a minimum of [ * ] days in
advance of [ * ], for delivery of the Product at a mutually agreed upon date,
not to exceed [ * ] days. Quantities in Firm Purchase Orders may not change.
However, the specifications of each of the Products in a Firm Purchase Order may
change, up to [ * ] days prior to delivery. Except for any order modifications
agreed to by Cerus and NOVA, all terms and conditions in this Manufacturing
Agreement shall prevail over the terms and conditions contained in any Purchase
Order.

Example: Cerus may change the Product label from INT100-60Hz (US label) to
INT100-60Hz (CE Mark) or INT100-50 (CE Mark) Except for any order modifications
agreed to by Cerus and NOVA, all terms and conditions in this Manufacturing
Agreement shall prevail over the terms and conditions contained in any Purchase
Order.

3. A new Section 2.2 g. shall be inserted in the Agreement, which section shall
read as follows:

g. Conflict Minerals. Cerus has overall responsibility for the management and
reduction of Conflict Minerals in their products. NOVA will use its best efforts
to source materials for the manufacture of the Products that do not contain any
Conflict Minerals, but in any event will not use any Conflict Minerals in the
manufacture of the Products without Cerus’ prior written consent. Further, NOVA
will provide Cerus and/or its agents a full status report on an annual basis due
to Cerus by April 1st following the reporting year, identifying the sources of
and amount of any Conflict Minerals, if any, contained in the Products (the
“Annual CM Report”). Additionally, where the Conflict Mineral status is
undeterminable in the Annual CM Report (“Undetermined”), NOVA shall provide
reasonable inquiry into the Conflict Mineral status of each Undetermined and
provide Cerus an annual report of such findings. NOVA will provide cooperation
as Cerus may reasonably require in order to meet any obligations it may have
under the Conflict Minerals Law, including the Annual CM Report. In the event
the obligations set forth in this Section 2.2(g) shall impose a commercial
unreasonable burden on NOVA, Cerus will reimburse NOVA for preapproved costs in
accordance with Attachment 2.

For purposes of this Section 2.2 g:

 

  (i) “Conflict Minerals” means columbite-tantalite (Coltan), cassitarite,
wolframite, gold, or their derivatives, tantalum, tin, and tungsten, or any
other minerals or derivatives that the United States Secretary of State
determines after the date hereof to be financing conflict in Democratic Republic
of Congo or any one of its adjoining countries, including as of the date hereof,
Angola, Burundi, Central African Republic, the Republic of Congo, Rwanda, South
Sudan, Tanzania, Uganda, and Zambia, and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 2 of 8



--------------------------------------------------------------------------------

  (ii) “Conflict Minerals Law” means Section 1502 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 as it may be amended from time to
time and any regulations, rules, decisions, or orders relating thereto adopted
by the Securities and Exchange Commission or successor governmental agency
responsible for adopting regulations relating thereto.

4. Section 15 of the Agreement is hereby amended in its entirety to read as
follows:

Section 15/Terms of Payment.

(a) Invoices. NOVA shall provide Cerus invoices for completed Products upon
shipment. For all other invoiceable costs, including costs discussed in
Section 4 (Production Engineering Costs), NOVA shall provide Cerus invoices
within [ * ] days after each [ * ] for charges actually incurred during the
invoice period. Each invoice shall itemize and summarize all itemize and
summarize all items and the costs in US Dollars. Invoices hereunder must be
emailed to ap@cerus.com. Cerus shall pay each invoice within [ * ] days of
receipt. Payment shall not constitute acceptance of non-conforming Products.

(b) Errors. Cerus will not have responsibility to pay for identified errors,
incomplete or inaccurate items (collectively the “invoice errors”) which result
in increases to previously invoiced amounts if the aforementioned invoice errors
are communicated to Cerus later than [ * ] days from the invoice date.

(c) Records Audit. Cerus and/or an independent accounting firm appointed by
Cerus shall have the right to audit NOVA’s financial records relating solely to
the Services during the time the Services are being provided under this
Agreement and for [ * ] years thereafter, provided that such audit will not
interfere with NOVA’s business activity and will be performed on dates to be
agreed upon between the Parties.

5. Attachments 1, 2, and 3 of the Agreement are hereby replaced in their
entirety with Attachments 1, 2, and 3 of this Amendment.

6. All references in the Agreement to certain sections of the Quality
Obligations or the Quality Plan are hereby replaced with the applicable
provisions contained in the Quality Agreement attached hereto as Attachment 1 to
this Amendment.

7. The definition in the Agreement of “Product Line Quality Committee (PLQC)” is
removed in its entirety from the definitions in the Agreement.

8. Except as modified herein, the provisions of the Agreement shall remain
unchanged and in full force and effect.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 3 of 8



--------------------------------------------------------------------------------

9. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall be deemed to constitute
one instrument.

The foregoing amendment is hereby executed as of the date first above written.

SIGNATURE PAGE TO FOLLOW

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 4 of 8



--------------------------------------------------------------------------------

CERUS CORPORATION

 

Signed: /s/ Kevin D. Green

 

Name: Kevin Green

 

Title: VP, Finance & CFO

 

Dated: 3/14/2016

 

NOVA BIOMEDICAL CORPORATION

 

Signed: /s/ Thomas P. Larkin

 

Name: Thomas P. Larkin

 

Title: VP Manufacturing

 

Dated: 3/15/2016

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 5 of 8



--------------------------------------------------------------------------------

ATTACHMENT 1

Quality Agreement, REF 01444, Version 1.0,

by and between Cerus Corporation and Nova Biomedical Corporation

dated September 1, 2015,

is incorporated herein and the terms and conditions therein govern this
Agreement

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 6 of 8



--------------------------------------------------------------------------------

LOGO [g168140ex10_3pg007.jpg]

QUALITY AGREEMENT

FOR MANUFACTURE, TESTING, AND RELEASE

OF INTERCEPT BLOOD SYSTEM

MEDICAL DEVICES

REF 01444, Version 1.0

Dated September 1, 2015

 

   Manufacturer Name:    Cerus Corporation Address:   

2550 Stanwell Drive

Concord, CA 94520 USA

   Manufacturer’s EC Representative Name:    Cerus Europe BV Address:   

Stationsstraat 79-D

3811 MH Amersfoort

The Netherlands

   Quality Management System and Production Location Name:    Nova Biomedical
Corporation Address:   

200 Prospect street

Waltham, MA

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Table of Contents

 

    Section                Page    

1.0

  PURPOSE      4     

2.0

  AGREEMENT TERM      4     

3.0

  COMPLIANCE      4     

4.0

  ABBREVIATIONS AND DEFINITIONS      5   

4.1

 

Abbreviations

     5   

4.2

 

Definitions

     5         

4.2.1

 

NOVA

     5         

4.2.2

 

CERUS

     5         

4.2.3

 

Qualification and Validation

     5         

4.2.4

 

Production Documents

     6         

4.2.5

 

Product Documents

     6         

4.2.6

 

Production Release Records

     6         

4.2.7

 

Certificate of Compliance

     7         

4.2.8

 

Subcontractor

     7         

4.2.9

 

Deviation or Nonconforming Event

     7         

4.2.10

 

Formal Investigation

     7         

4.2.11

 

Product(s)

     7         

4.2.12

 

Component(s) and Materials

     8         

4.2.13

 

Reprocessing and Rework

     8         

4.2.14

 

Spare Parts

     8         

4.2.15

 

Specifications

     8         

4.2.16

 

Standard Operating Procedure

     8         

4.2.17

 

Release Package

     9         

4.2.18

 

Shipment On Status

     9      5.0   TABLE OF RESPONSIBILITIES      9      6.0   REGULATORY
REQUIREMENTS      9   

6.1

 

Interactions with Regulatory Agencies, Competent Authorities, or Notified Body

     9   

6.2

 

Changes to the Quality Management System

     10   

6.3

 

Certifications

     10   

 

REF 01444, v1.0   CONFIDENTIAL        Page 2 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

  7.0   CONTROL OF PRODUCTION      10   

7.1

 

Production Requirements

     10   

7.2

 

Materials Purchased by Manufacturer

     11   

7.3

 

CERUS Supplied Material

     11   

7.4

 

Third Party Supplied Material

     12   

7.5

 

Labels and Labeling

     12   

7.6

 

Control of Nonconforming Product

     12   

7.7

 

Control of Nonconforming Components

     12   

7.8

 

Reprocessing, Rework or Repackaging

     12   

7.9

 

Product Release

     13   

7.10

 

Product and Production Documents

     13   

7.11

 

Specifications

     14   

7.12

 

Validation

     14   

7.13

 

Product Testing

     14      8.0   STORAGE AND TRANSPORTATION      15      9.0   CHANGE CONTROL
     15   

9.1

 

Change Proposals initiated by NOVA

     15   

9.2

 

Change Proposals initiated by CERUS

     16   

9.3

 

Key Document Changes

     16      10.0   DOCUMENT RETENTION      16      11.0   COMPLAINT HANDLING   
  17      12.0   RETURNED GOODS      17      13.0   RISK MANAGEMENT      18     
14.0   PRODUCT RECALL      18      15.0   AUDITS AND INSPECTIONS OF FACILITIES
AND RECORDS      18   

15.1

 

Audits by CERUS

     18   

15.2

 

Audits by CERUS’ Customers

     19   

15.3

 

Audits/Inspections by Regulatory Authorities

     19      16.0   DISPUTE RESOLUTION      19      17.0   ADVERSE EVENT
REPORTING      20      18.0   ASSIGNMENT      20   

 

REF 01444, v1.0   CONFIDENTIAL        Page 3 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

1.0 Purpose

This Quality Agreement is a supplement to the Manufacturing and Supply Agreement
between Cerus Corporation and Nova Biomedical Corporation effective
24 September, 2008, as amended, and other agreements between the parties,
including but not limited to the Parts Supply Agreement dated December 5, 2007,
as amended (collectively, the « Respective Agreement(s) » ). This Quality
Agreement relates to the production of Illuminators and Illuminator Spare Parts
for the INTERCEPT Blood System for platelets and plasma as well as the
calibration of External Radiometers (ERs). This Quality Agreement is effective
upon the date of signature approvals and will be updated as necessary in order
to remain within the scope of the Respective Agreements and applicable
regulations. If there is any term of condition in the Respective Agreements that
are inconsistent with this Quality Agreement, then the terms and conditions of
the Respective Agreements shall control.

 

2.0 AGREEMENT TERM

This Quality Agreement will be in effect from its effective date through the
term of the last Respective Agreement and will terminate upon the termination of
the last Respective Agreement, or subsequent amendments.. It is expected that
this Quality Agreement will be reviewed annually and amended as needed to ensure
it remains current with regulatory requirements. For clarity purposes, the
version of the Quality Agreement last approved and signed by both CERUS and NOVA
shall supersede and replace any version with respect to the same subject matter,
as of the date of the last signature of such revised version.

 

3.0 COMPLIANCE

NOVA will operate all activities related to manufacture of the Product(s) in
compliance with ISO 13485:2012 or current version, the Medical Device Directive
(Council Directive 93/42 EEC and 2007/47/EC), and the US FDA Medical Device
Quality System Regulations (Title 21 part 820 of the US code of Federal
Regulations).

 

REF 01444, v1.0   CONFIDENTIAL        Page 4 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

4.0 ABBREVIATIONS AND DEFINITIONS

 

4.1 Abbreviations

 

CFR

  

Code of Federal Regulations (United States)

COA

  

Certificate of Analysis

COC

  

Certificate of Conformity

FDA

  

Food and Drug Administration (United States)

MDD

  

Medical Device Directive (Council Directive 93/42/EEC)

QA

  

Quality Assurance

QC

  

Quality Control

QMS

  

Quality Management System

SOP

  

Standard Operating Procedure

 

4.2 Definitions

 

  4.2.1 NOVA

NOVA shall mean Nova Biomedical Corporation, a Massachusetts, USA, corporation,
200 Prospect Street, Waltham, MA 02454.

 

  4.2.2 CERUS

CERUS shall mean Cerus Corporation, a Delaware, USA, corporation, 2550 Stanwell
Drive, Concord, CA 94520, or, if applicable, its subsidiary and EC
Representative, Cerus Europe B.V., Stationsstraat 79-D, 3811 MH Amersfoort, The
Netherlands

 

  4.2.3 Qualification and Validation

Qualification and validation consist of pre-defined and pre-approved protocols
to assess the defined parameters of a specified test procedure, or production
method. Qualification provides documented data that assesses the suitability of
a specified test procedure, or production method for its intended purpose, and
validation provides documented evidence that a test procedure, or production
method is suitable (within pre-defined parameters) for its intended purpose.
Validation reports are the output of an executed validation protocol.

 

REF 01444, v1.0   CONFIDENTIAL        Page 5 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

  4.2.4 Production Documents

Production documents consist of the following unexecuted documentation: master
production records, in-process testing methods and data capture forms, finished
product testing methods and data capture forms, incoming materials testing
methods and data capture forms. This incorporates by reference, whether stated
or not, other applicable associated procedures, including but not limited to:
environmental monitoring procedures, manufacturing support systems procedures
(including but not limited to facilities and equipment preventive maintenance
and other maintenance procedures), storage procedures (for products,
subassemblies, incoming materials, or components).

 

  4.2.5 Product Documents

A compilation of documents containing the procedures and specifications for a
finished device. These documents may also be referred to as the Device Master
Record. Product documents include device specifications, bill(s) of materials
(BOM), production process specifications, quality assurance procedures and
specifications, packaging and labeling specifications and installation,
maintenance and servicing procedures/methods.

 

  4.2.6 Production Release Records

Production Release Records (PRRs) are executed documentation and records
describing the manufacture of each unit of Product or Spare Parts. These
documents may also be referred to as the Device History Record. These are, as
applicable, all executed process PRRs, regardless of the location of production
of the part, component, subassembly or final product (whether electronic or
hard-copy). These include: executed production records, in-process testing
records, finished product testing records, , labels and documentation relating
to deviations and nonconformances (including associated exception report). The
lot-specific PRR incorporates by reference, whether stated or not, other
applicable associated records, including but not limited to: manufacturing
support systems records (including but not limited to facilities and equipment
preventive maintenance and other maintenance records), storage records (product,
materials, components), and personnel training records.

 

REF 01444, v1.0   CONFIDENTIAL        Page 6 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

  4.2.7 Certificate of Compliance

A Certificate of Compliance (COC) is a written approved document issued to CERUS
by NOVA QC. The COC will have all information required for release of
Product(s), Spare Parts, and calibrated ERs including a statement of compliance.

 

  4.2.8 Subcontractor

A subcontractor is any provider of manufacturing, testing, or storage services
for or on behalf of NOVA.

 

  4.2.9 Deviation or Nonconforming Event

A deviation or nonconforming event is any occurrence that is not in compliance
with written procedures, specifications, requirements, or applicable
regulations. An unplanned deviation or nonconforming event is one that requires
a formal investigation, analysis of the impact on product quality, and
appropriate corrective actions. Critical deviations are those that have a
significant potential to adversely impact the quality of the product as related
to safety and/or efficacy.

 

  4.2.10 Formal Investigation

A formal investigation is an examination conducted according to written
procedures to evaluate occurrences that include, but are not limited to:
deviations, confirmed out-of-specification (OOS) test results, discrepancies in
handling of material (such as storage temperature), equipment failures,
reconciliation or scrap rates that are outside of defined limits, product
complaints, and nonconforming material reports. All formal investigations are
investigations that are documented and approved by NOVA QA.

 

  4.2.11 Product(s)

Product(s) means CERUS finished device that has completed all aspects of the
production process, including labeling, and packaging as well as spare parts and
calibrated ERs.

 

REF 01444, v1.0   CONFIDENTIAL        Page 7 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

  4.2.12 Component(s) and Materials

Components are parts of devices which are as individual pieces or subassemblies,
but are not finished devices. They are not Product(s) as defined above, but are
suitable to be assembled into finished devices. Materials can include components
of the device or packaging and labeling materials necessary for the final
packaged device.

 

  4.2.13 Reprocessing and Rework

Reprocessing is duplication of established manufacturing procedures necessary to
bring a nonconforming product into conformance. Rework is conducting additional,
non-routine, processing steps necessary to bring a nonconforming product into
conformance.

 

  4.2.14 Spare Parts

Parts of devices which are as individual pieces or subassemblies, but are not
finished devices. They are not Product(s) as defined above, but are suitable to
maintain and repair finished devices.

 

  4.2.15 Specifications

Specifications consist of CERUS QA-approved documentation (formal specifications
or procedures) that provides requirements, including testing according to
standard operating procedures and the corresponding acceptance criteria for each
lot of Products, material component, and or label. Specifications may also
incorporate sampling instructions or plans.

 

  4.2.16 Standard Operating Procedure

A Standard Operating Procedure (SOP) is a written and approved controlled
document that provides for the conduct of a procedure, including but not limited
to: quality system procedures (for example, training, internal audits, external
audits, management reviews, etc.), routine production processes, warehousing
procedures, deviation reporting, regardless of the specific nomenclature for the
documents in use at a particular facility.

 

REF 01444, v1.0   CONFIDENTIAL        Page 8 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

  4.2.17 Release Package

A documentation package of information provided by NOVA QC to CERUS QA which
include copies of applicable manufacturing and test data contained in the Device
History Record and a Certificate of compliance. If applicable, the release
package should include a reference to the NOVA QC/CERUS QA approved
manufacturing variance(s). CERUS QA review and approval of the NOVA release
package is required prior to CERUS release. Products remain under the full
control of NOVA until released by CERUS.

 

  4.2.18 Shipment On Status

Shipment of Product(s) On Status is shipment to a warehouse pending provision of
complete data for CERUS QA product release for distribution to customers.

 

5.0 TABLE OF RESPONSIBILITIES

The table in Appendix 1 provides a listing of responsibilities by company. Its
purpose is to simplify and clarify, but doesn’t imply any responsibility not
described in the text below. This table may be changed by agreement of both
parties.

 

6.0 REGULATORY REQUIREMENTS

 

6.1 Interactions with Regulatory Agencies, Competent Authorities, or Notified
Body

CERUS is responsible for submitting the necessary information and/or
documentation to various regulatory agencies (including local competent
authorities) and notified bodies for CERUS as per applicable regulations and/or
requirements as it relates to the manufacture, testing, or holding of Product(s)
by NOVA.

NOVA will provide CERUS with access to documentation relating to the production,
testing, or holding of each lot of Product(s), whether released or rejected.
NOVA will also provide CERUS product related documentation necessary for
submission to regulatory agencies relating to the test facilities, equipment,
personnel, and/or any other information requested by a regulatory agency,
notified body or competent authority. If such information is considered
proprietary to NOVA, NOVA will communicate such information directly to the
regulating agency. CERUS will notify NOVA and provide copies of any written
requests by regulatory agencies for information relating to NOVA processes.

 

REF 01444, v1.0   CONFIDENTIAL        Page 9 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

NOVA will not independently interact (includes oral conversations or written
correspondence) directly with any regulatory agency, competent authority, or the
notified body in regards to the Product(s) without the participation of and/or
prior written approval of CERUS, unless such interactions are part of a normal
surveillance audit of the quality management system. NOVA will notify CERUS of
any findings that relate directly to CERUS product within five (5) business days
of receiving such notification, if reasonably possible.

If CERUS has information necessary for an audit of NOVA, CERUS will provide such
information within five (5) business days, if reasonably possible.

 

6.2 Changes to the Quality Management System

NOVA will notify CERUS of the following changes to its quality management system
within 30 days of the change: ownership, management representative, reduction in
workforce greater than 25% of its current full time staff.

 

6.3 Certifications

NOVA will maintain its quality management system to ISO 13485:2012, or
subsequent revisions of this standard. NOVA will provide CERUS copies of the
current certificates; and when changed, within 30 days of NOVA’s receipt of new
certificate(s) from the registrar. NOVA will provide CERUS specified critical
suppliers list upon request.

 

7.0 CONTROL OF PRODUCTION

 

7.1 Production Requirements

In accordance with the Respective Agreements, NOVA will supply and maintain as
specified all required suitable facilities, adequately trained staff, suitable
equipment, and other production materials necessary to perform the manufacture
and storage of the Product(s) in accordance with the applicable product,
production and testing procedures and applicable standards, directives or
regulations. NOVA will establish and maintain

 

REF 01444, v1.0   CONFIDENTIAL        Page 10 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

written procedures that provide for identification and traceability for each
material received by NOVA, component, subassembly and finished Product(s).
Production issues that could affect the quality of CERUS finished Product will
be brought to CERUS’ attention within 48 hours by NOVA.

CERUS will maintain control of the production operations through oversight of
NOVA systems through periodic audits, monitoring of production quality data and
interactions necessary to resolve issues related to the production processes.

Quality Review meetings will be held on a regular basis. Timing, metrics and
specifics to be mutually agreed between Cerus and NOVA.

CERUS will use the quality data provided to assess the state of control of NOVA
production operations. Quality data will be discussed jointly by CERUS and NOVA
to identify issues that need to be addressed as part of continuous improvement.

 

7.2 Materials Purchased by Manufacturer

Unless otherwise specified in the Respective Agreements or otherwise agreed to
in writing by both CERUS and NOVA, NOVA is responsible for providing the
necessary production, packaging, labeling, and testing materials for manufacture
of the Product(s) according to the forecast provided by CERUS. NOVA is
responsible for purchasing, receiving, inspection, testing, and storage of all
materials according to written and approved standard operating procedures. NOVA
is also responsible for maintaining approved materials suppliers and materials
specifications.

 

7.3 CERUS Supplied Material

Materials that are supplied by CERUS to NOVA will be sourced from suppliers that
have been adequately qualified by CERUS. CERUS will notify NOVA of any changes
to these suppliers as it becomes aware of that information. NOVA will sample
such materials and either perform appropriate testing or send to CERUS for
applicable testing, as defined in the CERUS and NOVA specifications.

 

REF 01444, v1.0   CONFIDENTIAL        Page 11 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

7.4 Third Party Supplied Material

Where there is a joint supply agreement between NOVA, CERUS and a third party,
both CERUS and NOVA will approve the supplier and define responsibilities for
supplier management in the contract, provided that CERUS’ determination shall
control in the event of disagreement, and in such case CERUS will assume all
responsibility. Where CERUS has the responsibility for a third party supplier,
CERUS will approve the supplier and manage the production.

 

7.5 Labels and Labeling

CERUS will prepare and provide labels and labeling specifications for CERUS
Product, including labeling intended for the product itself and the shipping
container. It is CERUS’ responsibility to provide translated text of approved
labels and labeling to NOVA. NOVA will provide formatted proofs that meet NOVA
labeling requirements. CERUS is responsible for determining compliance to all
applicable regulations concerning such materials. CERUS will approve the final
proofs of all labels

 

7.6 Control of Nonconforming Product

NOVA is responsible for control of nonconforming product during the
manufacturing and storage processes up to shipment to CERUS. NOVA will provide
manufacturing variences specific to Product(s) and related to release of
Product(s) to CERUS as part of the release package.

 

7.7 Control of Nonconforming Components

NOVA is responsible for control of nonconforming material during the
manufacturing process. CERUS will be required to provide a disposition
information of the nonconforming parts if requested by NOVA’s engineering.

 

7.8 Reprocessing, Rework or Repackaging

Reprocessing, rework or repackaging of the Product will only be performed
following a mutually agreed upon written plan. The plan will include any
regulatory agency

 

REF 01444, v1.0   CONFIDENTIAL        Page 12 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

approvals if required. CERUS is responsible for determining when regulatory
approvals are necessary and will obtain the necessary approvals. Routine issues
that are identified and resolved during manufacturing and Product testing will
be documented in the Product Release Record and will be approved by NOVA. All
reworked materials must meet final release requirements.

 

7.9 Product Release

NOVA QC will review and provide disposition of completed, executed lot
documentation. NOVA will provide a release package to CERUS within one (1) week
of final testing of Product. CERUS will review a release package and send signed
« CERUS Approval for Shipment » form to NOVA within two (2) business days.

If the disposition of a lot is anything other than pass, CERUS will notify NOVA,
and CERUS and NOVA will jointly agree on the appropriate resolution. NOVA will
not ship Product without authorization by CERUS. CERUS may accept On Status
product shipment to the warehouse with shipment approval. All pallets will be
labeled by NOVA “quarantine.” CERUS will notify NOVA of reject status within 2
weeks of receipt of the release package. Final product release from quarantine
for distribution to customers will be performed by CERUS.

Executed PRRs and all associated documentation will be maintained on-site by
NOVA Quality Assurance and will be made available for inspection upon
appropriate advance notice by CERUS or its representatives.

 

7.10 Product and Production Documents

NOVA will maintain the product and production documents and all associated
documentation in compliance with ISO 13485 standard and FDA 21CFR820
requirements for the control of production, and shall make this documentation
available (including electronic copies thereof) to CERUS upon approval of the
Nova’s upper management but in not less than 4 business days. All changes to the
product and production documents will be controlled by NOVA change procedures
and CERUS will be on the required approval list. CERUS will maintain a list of
all of the product and production documents (DMR), by title and number.

 

REF 01444, v1.0   CONFIDENTIAL        Page 13 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

7.11 Specifications

Approval of this Quality Agreement indicates that CERUS approves all current
specifications for manufacturing and acceptance of materials, components,
subassemblies and final assembly. Specifications for the Product(s) are provided
by CERUS to NOVA. NOVA will maintain internal written specifications according
to their document control procedures. Any changes to specifications of
materials, components or subassemblies unique to the Product(s) require CERUS
approval and must be approved by CERUS prior to change. Any changes to
specifications of materials, components or subassemblies not unique to the
Product(s) require NOVA to notify CERUS. These changes are controlled according
to the Change Control Procedure described below.

 

7.12 Validation

NOVA is responsible for applicable process validation activities. NOVA will
prepare validation protocols, collect required data, analyze and prepare written
reports of the validations.

CERUS and NOVA will jointly decide about changes requiring revalidation as part
of the change control procedure.

CERUS is responsible for all product and component changes validation
activities. CERUS will prepare validation protocols, collect required data,
analyze and prepare written reports of the validations. Nova will support Cerus
with these activities as mutually agreed.

CERUS will review and approve such validation plans, protocols and reports
according to the limits on proprietary technologies as defined in the Respective
Agreements.

 

7.13 Product Testing

NOVA is responsible for providing and maintaining suitable facilities,
adequately trained staff, and suitable test equipment to perform routine
inspection of incoming materials, and in-process testing and lot release in
accordance with the scope of the Respective Agreements and in compliance with
applicable regulations.

 

REF 01444, v1.0   CONFIDENTIAL        Page 14 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

8.0 STORAGE AND TRANSPORTATION

CERUS is responsible for defining appropriate storage and transportation
requirements for Products or components manufactured by NOVA for CERUS. NOVA
will store finished Product(s), including Product returned for reprocessing,
rework or repackaging, in a suitable location to prevent damage or deterioration
due to environmental hazards, prior to shipment to CERUS’ distribution
warehouse.

NOVA will arrange all shipments of finished Product(s) from NOVA to CERUS
according to CERUS shipping requirements. All shipments will include a packing
list itemizing quantities, Cerus item number, and applicable product codes so
that the shipment can be verified upon receipt by CERUS.

All distribution to customers is the responsibility of CERUS.

 

9.0 CHANGE CONTROL

NOVA will not initiate changes to the Product(s) or components except in
conformity with contractual agreements. NOVA will provide CERUS with as much
advance notice of anticipated changes as possible. Note that the completed NOVA
documentation demonstrating verification/validation for any change considered to
be “significant” from a regulatory standpoint as defined by CERUS, must be
provided to CERUS at least four (4) months in advance of the planned
implementation date to allow for regulatory submission and approval.

The financial obligations for change control projects are outlined in the
Respective Agreements.

 

9.1 Change Proposals initiated by NOVA

For any change that affects the Product(s), NOVA will initiate this change by
submitting the NOVA change documentation to CERUS. For changes that are proposed
for Product-specific materials, labels, packaging materials, components,
subassemblies,

 

REF 01444, v1.0   CONFIDENTIAL        Page 15 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

product or production processes, CERUS must approve the change. CERUS will
provide NOVA with a copy of the signed CERUS change control form to approve
initiation of the change control project. NOVA will communicate production
implementation timing and provide notification of the first batch or lead lot
manufactured incorporating the change. For changes that are for materials,
components, subassemblies, product or production processes that are not specific
to the Product(s), CERUS will be notified. CERUS will approve the change by
providing NOVA a copy of the CERUS approved change control form.

Changes not affecting product e.g. correction of clerical errors, clarification
of assembly or test procedures, will not require CERUS approval and will not be
sent to CERUS.

 

9.2 Change Proposals initiated by CERUS

CERUS will initiate changes by submitting the CERUS change control form to NOVA.
NOVA will review the change, evaluate the feasibility and impacts, and provide
feedback to CERUS. Changed specifications (for example, for labels) may be part
of the change documentation.

 

9.3 Key Document Changes

Any changes to documents associated with production of the Product(s) require
Cerus approval prior to the implementation of the change. Documents include, but
are not limited to, BOMs, drawings, product release documents, specifications,
and forms.

 

10.0 DOCUMENT RETENTION

NOVA will retain qualification, validation, and testing documentation, and all
executed manufacturing documentation, according to their written procedures for
no less than two (2) years from the date of Product release. NOVA will grant
CERUS access to all documentation associated with the Product upon request.
Requests from CERUS will include the required timeframe for document access.
NOVA will notify CERUS prior to the date of disposal of any Product records.
CERUS, upon receiving notice, must approve disposal or alternate disposition of
the documents.

 

REF 01444, v1.0   CONFIDENTIAL        Page 16 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

11.0 COMPLAINT HANDLING

CERUS has the primary responsibility for handling product complaints according
to written procedures.

If it is deemed applicable to return Product for investigation, such Product
will be returned to NOVA according to regulatory requirements and procedures
specified by NOVA. If formal investigation of product complaints involves
manufacturing and/or testing aspects of the Product(s), CERUS will notify NOVA
and the two parties will work diligently to provide sufficient information to
address the complaint and any necessary corrective action. NOVA will provide
CERUS with written investigation reports within fifteen (15) business days of
receipt of returned Product. CERUS may request a shorter investigation time for
Product involved in a medical adverse event.

In the unlikely event that NOVA receives a customer complaint notification for
INTERCEPT, NOVA will provide the information to CERUS within two (2) business
days of receiving such information, unless the complaint is a medical adverse
event, in which case NOVA will notify CERUS within twenty four (24) hours of
receiving the information.

CERUS has the sole responsibility for communication to regulatory agencies,
notified bodies, and other outside parties (e.g., clinical sites, customers)
regarding product complaints. CERUS will provide to NOVA all necessary
documentation within five (5) business days regarding all product quality
complaints.

 

12.0 RETURNED GOODS

The handling of returned goods, when required, will be performed according to
written procedures by CERUS. Product that is the subject of a complaint
investigation due to a product quality issue may be returned to NOVA for
investigation as described above.

 

REF 01444, v1.0   CONFIDENTIAL        Page 17 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

13.0 RISK MANAGEMENT

CERUS is responsible for risk management activities related to Product design
and production. NOVA is responsible for providing information to assist CERUS in
risk assessment activities related to the manufacturing process. NOVA is
responsible for all appropriate risk management activities in conformity with
their quality management system to maintain their ISO 13485 certification.

 

14.0 PRODUCT RECALL

In the event that a distributed Product is found to violate applicable laws,
regulations, specifications, or it is deemed unacceptable for any other reason,
a recall, withdrawal, or field corrective action (FCA) may become necessary,
whether or not such action is requested or required by any regulatory agency.
The recall investigation can be initiated by either party, based on the source
of information leading to the conclusion that a recall or FCA is required. NOVA
will notify Cerus immediately on becoming aware that there is a potential
recall/FCA, in order for Cerus to notify the appropriate authorities. CERUS has
the primary responsibility for initiating and implementing the Product recall,
withdrawal, or field correction process according to applicable regulations and
written procedures. NOVA will fully cooperate with CERUS in conducting
activities necessary for the recall including the supply of any necessary
documentation. The financial obligations for Product recalls are outlined in the
Respective Agreements.

 

15.0 AUDITS AND INSPECTIONS OF FACILITIES AND RECORDS

 

15.1 Audits by CERUS

NOVA will allow CERUS access to their facilities and personnel associated with
production of Product, excluding proprietary technologies for the purposes of
routine regulatory compliance audits according to CERUS written procedures and
according to a schedule mutually agreed upon by CERUS and NOVA, once per year
per facility but generally with two (2) months prior notification. NOVA also
agrees to allow CERUS expedited access to their facilities and personnel for
additional audits as may be warranted by health authority findings, field
complaints and repeated or otherwise

 

REF 01444, v1.0   CONFIDENTIAL        Page 18 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

significant compliance failures of which CERUS will provide written notification
at least two (2) weeks prior to the requested audit. NOVA will respond to all
observations from audits within twenty (20) business days. If corrective action
is not complete at the time of the response, time frames for completion will be
provided in the response.

 

15.2 Audits by CERUS’ Customers

NOVA will allow access to the Waltham facility, for audits by CERUS’ customers,
if approved by CERUS and agreed to by Nova. CERUS will provide a representative
to attend the audit, if requested by NOVA.

 

15.3 Audits/Inspections by Regulatory Authorities

NOVA will notify CERUS within one (1) business day of the initiation or
notification (whichever is sooner) of any regulatory authority inspections that
are the subject of, associated with, or may otherwise impact the manufacture of
Product(s). CERUS will notify NOVA within one (1) day of receiving notification
or initiation of regulatory authority inspections relating to the Product(s)
that may require information from or access to NOVA facilities. CERUS will have
the right to be present during all regulatory authority inspections for the
Product(s) that are manufactured, held, or tested at NOVA site(s). Both CERUS
and NOVA will make every effort possible to provide information requested by a
regulatory authority, if they have such information available, within 24 hours
of receipt of the request. NOVA will provide CERUS with a copy of any audit
reports received related to Cerus Product(s) or any process associated with the
production of CERUS Product(s). It is the responsibility of the party being
audited to address all observations, citations, or notifications of compliance
deficiencies in a timely manner. NOVA will provide CERUS sufficient evidence of
correction of any non-conformities. NOVA will notify CERUS of any inspection
that results in a failure to renew quality management system certification to
ISO 13485:2012 or its subsequent versions.

 

16.0 DISPUTE RESOLUTION

Disagreements concerning this Quality Agreement that cannot be resolved through
the provisions of this Quality Agreement will be addressed directly by the
senior Quality

 

REF 01444, v1.0   CONFIDENTIAL        Page 19 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Assurance representatives of CERUS and NOVA in a diligent manner. If the
disputes cannot be resolved in this manner, the dispute resolution provisions in
the Manufacturing and Supply Agreement will apply.

 

17.0 ADVERSE EVENT REPORTING

CERUS is responsible for reporting all adverse events associated with
distributed Product(s) to regulatory authorities, competent authorities and
notified body(ies) in relevant geographies. NOVA will be notified of any
reportable events that may be related to their manufacturing activities.

 

18.0 ASSIGNMENT

This Quality Agreement is assignable only with the prior written consent of both
Parties, except that either Party may assign its rights and obligations under
this Quality Agreement to any of such Party’s subsidiaries, affiliates, as part
of a corporate reorganization, or to an acquirer of all or substantially all of
the business or product category to which this Quality Agreement relates. Each
Party agrees to provide prior written notice to the other Party of any such
permitted assignment, and each Party agrees such permitted assignment does not
require the other’s approval.

SIGNATURE PAGE TO FOLLOW

 

REF 01444, v1.0   CONFIDENTIAL        Page 20 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first set forth
above.

 

NOVA Biomedical Corporation     CERUS Corporation Date :   March 25, 2016    
Date :   3/14/16 Signature :   /s/ Thomas P. Larkin     Signature :   /s/ Kevin
Green Printed Name :   Thomas P. Larkin     Printed Name :   Kevin Green Title :
  VP Manufacturing     Title :   VP, Finance & CFO Date :   March 28, 2016    
Date :   March 8, 2016 Signature :   /s/ John McHale     Signature :   /s/ John
Hull Printed Name :   John McHale     Printed Name :   John Hull Title :   V.P.
QA/RA & Support     Title :   Sr. Director, Regulatory Compliance & Quality
Date :   3/14/16     Date :   March 14, 2016 Signature :   /s/ Dan Ouellette    
Signature :   /s/ Suzanne Margerum Printed Name :   Dan Ouellette     Printed
Name :   Suzanne Margerum Title :   Dir. Mfg. Eng. & Services     Title :   VP,
Manufacturing & Operations

 

REF 01444, v1.0   CONFIDENTIAL        Page 21 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

APPENDIX 1 RESPONSIBILITIES MATRIX

 

Responsibilities

  

CERUS

  

NOVA

  

Comments

General Product documents    X (list)    X    XXX Production documents    X
(list)    X    Design Change control    X       Validations approval and review
(process)       X    Validations approval and review (product)    X      
Quality assurance audits (Cerus auditing Nova)    X       External agency audits
   X    X    Applicable standards   

X

(Requirements)

  

X

(Integrate CERUS

requirements)

  

 

REF 01444, v1.0   CONFIDENTIAL        Page 22 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Materials and components (sub assemblies)    Specifications   

X

(Requirements)

  

X

(Integrate CERUS requirements)

   Testing methods    X   

X

(Integrate CERUS requirements)

   Purchase       X    Testing execution       X    QC release       X   
Supplier management       X   

 

Responsibilities (cont.)

  

CERUS

  

NOVA

  

Comments

Product manufacturing Specifications and control plan   

X

(Requirements)

  

X

(Integrate CERUS requirements)

  

 

REF 01444, v1.0   CONFIDENTIAL        Page 23 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Manufacturing instructions/DMR   

X

(List of documents)

   X    Control methods       X    Technical parameters definition       X   
Manufacture       X    Testing execution       X    QC release       X    Labels
and Labeling    Product codes    X       Label specifications   

X

(Requirements)

  

X

(Integrate CERUS requirements)

  

 

REF 01444, v1.0   CONFIDENTIAL        Page 24 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Responsibilities (cont.)

  

CERUS

  

NOVA

  

Comments

Translation    X       Label proofs       X    Prior to acceptance from vendor
to be approved by CERUS Release of labels from vendor at NOVA       X   
Encoding of lot number       X    Packaging Packaging specification   

X

(Requirements)

  

X

(Integrate CERUS requirements)

   Packaging       X    In-process controls during packaging       X    Finished
product Finish product specification   

X

(Requirements)

  

X

(Integrate CERUS requirements)

  

 

REF 01444, v1.0   CONFIDENTIAL        Page 25 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Certificate of Compliance requirements   

X

(Requirements)

  

X

(Integrate CERUS requirements)

  

Responsibilities (cont.)

  

CERUS

  

NOVA

  

Comments

Batch file review and approval       X    Release package documentation to CERUS
      X    Release to CERUS warehouse    X       CERUS QA provides a signed
authorization to ship product to warehouse. NOVA arranges for shipment with
CERUS-designated carrier. Release to Customer    X       Record retention    X
   X    Risk management Risk management on the process       X   

 

REF 01444, v1.0   CONFIDENTIAL        Page 26 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Risk management on the product    X       Finished product storage & transport
Storage, transport and delivery conditions   

X

(Requirements)

  

X

(Integrate CERUS requirements)

   Transportation from Nova to CERUS warehouse   

X

(Requirements)

  

X

(Integrate CERUS requirments)

   Distribution to customers    X      

Responsibilities (cont.)

  

CERUS

  

NOVA

  

Comments

Complaints related to Product Quality Receipt    X       Notification to NOVA   
X      

 

REF 01444, v1.0   CONFIDENTIAL        Page 27 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERUS CORPORATION

NOVA BIOMEDICAL CORPORATION

Quality Agreement

 

Investigation    X    X    Corrective actions related to production       X   
With CERUS concurrence Corrective actions related to design    X       Follow-up
letter to customer    X       Recalls Initiation    X    X    From either NOVA
or CERUS Decisions    X    X    Joint agreement Investigation    X    X   
Implementation    X       Advisory Notices    X       Regulatory Notifications
   X      

 

REF 01444, v1.0   CONFIDENTIAL        Page 28 of 28  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 2

NOVA Product Development Hourly Billing Rates

[ * ]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 7 of 8



--------------------------------------------------------------------------------

ATTACHMENT 3

PRODUCT MANUFACTURING PRICING

[ * ]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Page 8 of 8